Dismissed and Memorandum Opinion filed November 8, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00531-CV

                        ROBERT TAMAYO, Appellant

                                        V.
                        RAMONA TAMAYO, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1185235

                         MEMORANDUM OPINION

      This appeal is from a judgment signed July 6, 2022. The clerk’s record was
filed August 17, 2022. No brief was filed.

      On September 22, 2022, this court issued an order stating that unless
appellant filed a brief on or before October 24, 2022, the appeal was subject to
dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Bourliot and Wilson.




                                         2